Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0004021
                                                       11-AUG-2014
                                                       11:30 AM




                          SCPW-13-0004021


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  DAVID T. FLEMING, Petitioner,


                                vs.


       THE HONORABLE RHONDA I.L. LOO, JUDGE OF THE CIRCUIT

         COURT OF THE SECOND CIRCUIT, Respondent Judge, 


                               and 


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

                      (CR. NO. 06-1-0570(1))


           ORDER DISMISSING AS MOOT MOTION TO DISMISS

                  PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Respondent State of Hawai'i’s

motion to dismiss the petition for a writ of mandamus, filed on

August 5, 2014, the document attached thereto and submitted in

support thereof, and the record, it appears that the petition for

a writ of mandamus was dismissed by order entered on August 5,

2014, and, therefore, the motion is moot.    See Wong v. Board of

Regents, Univ. of Haw., 62 Haw. 391, 394, 616 P.2d 201, 203
(1980) (the mootness doctrine encompasses the circumstances that


destroy the justiciability of a case previously suitable for


determination).   Accordingly, 


          IT IS HEREBY ORDERED that the motion is dismissed as


moot.


          DATED: Honolulu, Hawai'i, August 11, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                   2